


Exhibit 10.2
PANERA BREAD COMPANY


NON-QUALIFIED STOCK OPTION AGREEMENT
(Granted Under 2015 Stock Incentive Plan)




AGREEMENT (the “Agreement”) made as of the __ day of _____, _____ (the “Grant
Date”), between Panera Bread Company (the “Company”), a Delaware corporation
having a principal place of business in St. Louis, Missouri, and ___________
(the “Participant”).


WHEREAS, the Company desires to grant to the Participant an Option to purchase
shares of its Class A Common Stock, $.0001 par value per share (the “Shares”),
under and for the purposes set forth in the Company’s 2015 Stock Incentive Plan
(the “Plan”);


WHEREAS, the Company and the Participant understand and agree that any terms
used and not defined herein have the same meanings as in the Plan; and


WHEREAS, the Company and the Participant each intend that the option granted
herein shall not be an incentive stock option as defined in Section 422 of the
Code.


NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto agree as
follows:


1.
GRANT OF OPTION.



The Company hereby grants to the Participant the right and option (the “Option”)
to purchase all or any part of an aggregate of _________ Shares, subject to
adjustment, as provided in Section 10 of the Plan, in the event of a stock
dividend, stock split, reverse stock split or other events affecting the holders
of Shares, and on the terms and conditions and subject to all the limitations
set forth herein and in the Plan, which is incorporated herein by reference and
a copy of which has been furnished to the Participant with this Agreement.


It is intended that the Option evidenced by this Agreement shall not be an
incentive stock option as defined in Section 422 of the Code. Except as
otherwise indicated by the context, the term “Participant”, as used in this
Option, shall be deemed to include any person who acquires the right to exercise
this Option validly under its terms.


2.
PURCHASE PRICE.



The purchase price of the Shares covered by the Option shall be $_______ per
Share, subject to adjustment, as provided in Section 10 of the Plan, in the
event of a stock dividend, stock split, reverse stock split or other events
affecting the holders of Shares. Payment shall be made in accordance with
Section 5(f) of the Plan.


3.
EXERCISABILITY OF OPTION.



Subject to the terms and conditions set forth in this Agreement and the Plan,
the Option granted hereby shall become immediately vested as of the date of the
grant.



-1-

--------------------------------------------------------------------------------




The foregoing rights are (i) cumulative so that to the extent the Option is not
exercised in any period to the maximum extent permissible, it shall continue to
be exercisable, in whole or in part, with respect to all Shares for which it is
vested until the earlier of the Final Exercise Date (as defined below) or the
termination of this Option under Section 4 hereof or the Plan and (ii) are
subject to the other terms and conditions of this Agreement and the Plan.


4.
TERM OF OPTION.



The Option shall expire at 5:00 p.m., Central Time, on the date six (6) years
from the Grant Date (the “Final Exercise Date”), but shall be subject to earlier
termination as provided herein or in the Plan; provided, however that
termination or expiration of the Plan shall not affect the Option or the rights
of the Participant under this Agreement.


If the Participant ceases to be an employee, officer, director, consultant or
advisor of the Company or of an affiliate of the Company for any reason other
than the death or Disability (as defined below) of the Participant or
termination of the Participant for Cause (as defined below), the Option may be
exercised, if it has not previously terminated, within three (3) months after
the date the Participant ceases to be an employee, officer, director, consultant
or advisor of the Company or an affiliate of the Company, or within the
originally prescribed term of the Option, whichever is earlier, but in no event
may the Option be exercised after the Final Exercise Date. In such event, the
Option shall be exercisable only to the extent that the Option has become
exercisable and is in effect at the date of such cessation of employment,
directorship or consultancy or status as an officer or advisor of the Company or
an affiliate of the Company. For purposes of this Agreement: “Disability” shall
mean permanent and total disability, as defined in Section 22(e)(3) of the Code,
and “Cause” shall include (and is not limited to) dishonesty with respect to the
Company or any affiliate of the Company, insubordination, substantial
malfeasance or non-feasance of duty, unauthorized disclosure of confidential
information, or conduct substantially prejudicial to the business of the Company
or any affiliate of the Company or any other circumstance which would constitute
or be deemed “cause” pursuant to any other agreement entered into between the
Participant and the Company or an affiliate of the Company, as determined by the
Board of Directors or any officer designated by it, in its, his or her sole
discretion. The determination of the Board of Directors or such designated
officer as to the existence of Cause will be conclusive on the Participant and
the Company.


Notwithstanding the foregoing, in the event of the Participant’s Disability or
death within three (3) months after the termination of employment, directorship
or consultancy or status as an officer or advisor, the Participant or the
Participant’s survivors may exercise the Option within one (1) year after the
date of the Participant’s termination of employment, directorship or consultancy
or status as an officer or advisor, but in no event after the date of Final
Exercise Date.


In the event the Participant’s employment, directorship or consultancy or status
as an officer or advisor is terminated by the Company or an affiliate of the
Company for Cause, the Participant’s right to exercise any unexercised portion
of this Option shall cease as of such termination, and this Option shall
thereupon terminate. Notwithstanding anything herein to the contrary, if
subsequent to the Participant’s termination, but prior to the exercise of the
Option, the Board of Directors of the Company determines that, either prior or
subsequent to the Participant’s termination, the Participant engaged in conduct
which would constitute Cause, then the Participant shall immediately cease to
have any right to exercise the Option and this Option shall thereupon terminate.


In the event of the Disability of the Participant, the Option shall be
exercisable within one (1) year after the Participant’s termination of service
or, if earlier, within the term originally prescribed by the Option. In such
event, the Option shall be exercisable:



-2-

--------------------------------------------------------------------------------




(a)
to the extent exercisable but not exercised as of the date of Disability; and



(b)
in the event rights to exercise the Option accrue periodically, to the extent of
a pro rata portion of any additional rights to exercise the Option as would have
accrued had the Participant not become Disabled prior to the end of the accrual
period which next ends following the date of Disability. The proration shall be
based upon the number of days during the accrual period prior to the date of
Disability.



In the event of the death of the Participant while an employee, officer,
director, consultant or advisor of the Company or of an affiliate of the
Company, the Option shall be exercisable by the Participant’s survivors within
one (1) year after the date of death of the Participant or, if earlier, within
the originally prescribed term of the Option. In such event, the Option shall be
exercisable:


(x)
to the extent exercisable but not exercised as of the date of death; and



(y)
in the event rights to exercise the Option accrue periodically, to the extent of
a pro rata portion of any additional rights to exercise the Option as would have
accrued had the Participant not died prior to the end of the accrual period
which next ends following the date of death. The proration shall be based upon
the number of days during the accrual period prior to the Participant’s death.



5.
METHOD OF EXERCISING OPTION.



Subject to the terms and conditions of this Agreement, the Option (or any part
or installment) may be exercised by (i) payment in full of the applicable
purchase price in the manner provided in Section 5(f) of the Plan, (ii)
contacting Fidelity Investments, the Company’s authorized administrator, at
1-800-544-9354, and (iii) complying with all applicable Company policies
including, without limitation, the Company’s insider trading policies. The
Company shall deliver a certificate or certificates representing such Shares, or
issue the Shares in electronic form or book-entry credit, as applicable, as soon
as practicable after exercise of the Option; provided, however, that the Company
may delay issuance of such Shares until completion of any action or obtaining of
any consent, which the Company deems necessary under any applicable law
(including, without limitation, state securities or “blue sky” laws). The Shares
as to which the Option shall have been so exercised shall be registered in the
name of the person or persons so exercising the Option (or, if the Option shall
be exercised by the Participant and if the Participant shall so request, shall
be registered in the name of the Participant and another person jointly, with
right of survivorship) and shall be delivered as provided above to or upon the
written order of the person or persons exercising the Option. In the event the
Option shall be exercised, pursuant to Section 4 hereof, by any person or
persons other than the Participant, appropriate proof of the right of such
person or persons to exercise the Option shall be required. All Shares that
shall be purchased upon the exercise of the Option as provided herein shall be
fully paid and nonassessable.


6.
PARTIAL EXERCISE.



The Participant may purchase less than the number of Shares covered by this
Option at any time and from time to time, provided that no partial exercise of
this Option may be for any fractional share.


7.
NON‑TRANSFERABILITY.



This Option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution or pursuant to a

-3-

--------------------------------------------------------------------------------




qualified domestic relations order and, during the lifetime of the Participant,
this Option shall be exercisable only by the Participant. References to a
Participant, to the extent relevant in the context, shall include references to
authorized transferees.


8.
NO RIGHTS AS STOCKHOLDER UNTIL EXERCISE.



The Participant shall have no rights as a stockholder with respect to Shares
subject to this Agreement until registration of the Shares in the Company’s
share register in the name of the Participant. Except as is expressly provided
in the Plan with respect to certain changes in the capitalization of the
Company, no adjustment shall be made for dividends or similar rights for which
the record date is prior to the date of such registration.


9.
CAPITAL CHANGES AND BUSINESS SUCCESSIONS.



The Plan contains provisions covering the treatment of Options in a number of
contingencies such as stock splits and mergers. Provisions in the Plan for
adjustment with respect to stock subject to Options and the related provisions
with respect to successors to the business of the Company are hereby made
applicable hereunder and are incorporated herein by reference.


10.
TAXES.



The Participant acknowledges that upon exercise of the Option the Participant
will be deemed to have taxable income measured by the difference between the
then fair market value of the Shares received upon exercise and the price paid
for such Shares pursuant to this Agreement. The Participant acknowledges that
any income or other taxes due from him or her with respect to this Option or the
Shares issuable pursuant to this Option shall be the Participant’s
responsibility and that no Shares will be issued pursuant to the exercise of
this Option unless and until the Participant pays to the Company, or makes
provision satisfactory to the Company for payment of, any federal, state or
local withholding taxes required by law to be withheld in respect of this
Option.


The Participant agrees that the Company shall be entitled to withhold from the
Participant’s remuneration, if any, the minimum statutory amount of federal,
state and local withholding taxes attributable to such amount that is considered
compensation includable in the Participant’s gross income. At the Company’s
discretion, the amount required to be withheld may be withheld in cash from such
remuneration, or in kind from the Shares otherwise deliverable to the
Participant on exercise of the Option. The Participant further agrees that, if
the Company does not withhold an amount from the Participant’s remuneration
sufficient to satisfy the Company’s income tax withholding obligation, the
Participant will reimburse the Company on demand, in cash, for the amount
under-withheld.


11.    RESTRICTIONS ON TRANSFER OF SHARES.


11.1    If, in connection with a registration statement filed by the Company
pursuant to the Securities Act, the Company or its underwriter so requests, the
Participant will agree not to sell any Shares for a period not to exceed 180
days following the effectiveness of such registration.


11.2    The Participant acknowledges and agrees that neither the Company, its
stockholders nor its directors and officers, has any duty or obligation to
disclose to the Participant any material information regarding the business of
the Company or affecting the value of the Shares before, at the time of, or
following a termination of the employment, directorship or consultancy or status
as officer or director of the Participant by

-4-

--------------------------------------------------------------------------------




the Company, including, without limitation, any information concerning plans for
the Company to make a public offering of its securities or to be acquired by or
merged with or into another firm or entity.


12.    NO OBLIGATION TO MAINTAIN RELATIONSHIP.


The Company is not by this Agreement or the Plan granting the Participant any
right to continued membership on the Company’s Board of Directors, employment or
any other relationship with the Company. The Company expressly reserves the
right at any time to dismiss or otherwise terminate its relationship with the
Participant free from any liability or claim under this Agreement or the Plan.


13.
NOTICES.



Any notices required or permitted by the terms of this Agreement or the Plan
shall be given by recognized courier service, facsimile, registered or certified
mail, return receipt requested, addressed as follows, or to such other address
or addresses of which notice in the same manner has previously been given:


If to the Company:
Panera Bread Company
3630 South Geyer Road, Suite 100
St. Louis, MO 63127
ATTN: Director, Compensation
Facsimile: (314) 909-3320





If to the Participant, notice shall be addressed to the Participant at the home
address that the Participant most recently communicated to the Company in
writing (in electronic form or otherwise).


Any such notice shall be deemed to have been given upon the earlier of receipt,
one (1) business day following delivery to a recognized courier service or three
(3) business days following mailing by registered or certified mail.


14.
GOVERNING LAW.



This Agreement shall be governed by and interpreted in accordance with the laws
of the State of Delaware, excluding choice-of-law principles of the law of such
state that would require the application of the laws of a jurisdiction other
than such state.


15.
BENEFIT OF AGREEMENT.



Subject to the provisions of the Plan and the other provisions hereof, this
Agreement shall be for the benefit of and shall be binding upon the heirs,
executors, administrators, successors and assigns of the parties hereto.


16.
ENTIRE AGREEMENT.



This Agreement, together with the Plan, embodies the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior oral or written agreements and understandings
relating to the subject matter hereof. No statement, representation, warranty,
covenant or agreement not expressly set forth in this Agreement shall affect or
be used to interpret, change or restrict, the

-5-

--------------------------------------------------------------------------------




express terms and provisions of this Agreement, provided, however, in any event,
this Agreement shall be subject to and governed by the Plan.


17.
MODIFICATIONS AND AMENDMENTS.



The terms and provisions of this Agreement may be modified or amended as
provided in the Plan.


18.
WAIVERS AND CONSENTS.



Except as provided in the Plan, the terms and provisions of this Agreement may
be waived, or consent for the departure therefrom granted, only by written
document executed by the party entitled to the benefits of such terms or
provisions. No such waiver or consent shall be deemed to be or shall constitute
a waiver or consent with respect to any other terms or provisions of this
Agreement, whether or not similar. Each such waiver or consent shall be
effective only in the specific instance and for the purpose for which it was
given, and shall not constitute a continuing waiver or consent.


19.
ACKNOWLEDGMENT.

By executing this Agreement, the Participant acknowledges (a) receipt of a copy
of the Plan, (b) that all decisions, determinations and interpretations of the
Administrator in respect of the Plan, this Agreement and the Option shall be
final and conclusive and (c) that in accepting this Option, the Participant
agrees to be bound by any clawback policy that the Company may adopt in the
future.


20.    SECURITIES LAWS


Notwithstanding anything to the contrary herein, no part of this Option shall be
exercisable at any time that such exercise would violate any federal or state
securities laws.




[Signature Page Follows]

-6-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Participant has hereunto set his or her hand,
all as of the day and year first above written.




 
 
PANERA BREAD COMPANY
 
 
By:
 
 
 
Ronald M. Shaich
 
 
Chairman, Chief Executive Officer





 
 
PARTICPANT:
 
 
 
 
 
[First Name Last Name]












-7-